
	

114 S3449 IS: TAAR Act
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3449
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Kirk (for himself, Mr. Tillis, Mr. Cassidy, Mr. Sessions, Ms. Ayotte, and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To require the Secretary of Homeland Security to develop a program for labeling cultural property
			 of Iraq or Syria legally entering the United States.
	
	
		1.Short title
 This Act may be cited as the Terrorism Art and Antiquity Revenue Prevention Act of 2016 or the TAAR Act. 2.Stolen cultural propertyChapter 113 of title 18, United States Code, is amended—
 (1)in section 2314— (A)in the first undesignated paragraph, by inserting , or cultural property of the value of $50 or more after $5,000 or more;
 (B)in the second undesignated paragraph, by inserting , or cultural property of the value of $50 or more after $5,000 or more; (C)in the ninth undesignated paragraph—
 (i)by striking section the term and inserting the following:  section—(A)the term cultural property has the meaning given that term in section 302 of the Convention on Cultural Property Implementation Act (19 U.S.C. 2601); and
 (B)the term; and  (D)by adding at the end the following:
					
 For purposes of an offense under this section, cultural property that has been removed or excavated in violation of local law shall be considered to be stolen.; and
 (2)in section 2315— (A)in the first undesignated paragraph, by inserting , or cultural property of the value of $50 or more after $500 or more;
 (B)by striking the seventh undesignated paragraph and inserting the following:  For purposes of this section—
 (A)the term cultural property has the meaning given that term in section 302 of the Convention on Cultural Property Implementation Act (19 U.S.C. 2601);
 (B)the term State includes a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States; and
 (C)the term veterans’ memorial object means a grave marker, headstone, monument, or other object, intended to permanently honor a veteran or mark a veteran’s grave, or any monument that signifies an event of national military historical significance.; and
 (C)by adding at the end the following:  For purposes of an offense under this section, cultural property that has been removed or excavated in violation of local law shall be considered to be stolen..
				3.Inventory database system for cultural property of Iraq or Syria legally entering the United States
			(a)Working group
 (1)In generalThe Secretary of Commerce, working through the Under Secretary for Standards and Technology and in consultation with the heads of the agencies specified in paragraph (2) and experts with respect to cultural property from academia, industry, and nongovernmental organizations, shall establish a scientific working group—
 (A)to identify the data elements necessary to accurately characterize and identify cultural property of Iraq or Syria legally entering the United States, for the purpose of establishing an inventory database system for such cultural property; and
 (B)to evaluate options for cost-effective, physical or virtual labeling of such cultural property. (2)Agencies specifiedThe agencies specified in this paragraph are the following:
 (A)The Department of Justice. (B)The Department of the Treasury.
 (C)The Department of Homeland Security. (D)Such other Federal agencies as the Secretary of Commerce considers appropriate.
					(b)Establishment of inventory database system
 (1)In generalThe Secretary of Homeland Security, in consultation with the heads of the agencies specified in paragraph (2) and experts with respect to cultural property from academia, industry, and nongovernmental organizations, shall develop and implement the inventory database system described in subsection (a)(1)(A).
 (2)Agencies specifiedThe agencies specified in this paragraph are the following: (A)The Department of Justice.
 (B)The Department of the Treasury. (C)The Department of Commerce, working through the Under Secretary for Standards and Technology.
 (D)Such other Federal agencies as the Secretary of Commerce considers appropriate. (3)RequirementsThe inventory database system established under paragraph (1) shall require that any person that seeks to import cultural property of Syria or Iraq into the United States, or to sell such property or provide such property as a gift in the United States, provide to the Secretary of Homeland Security information, with supporting documentation, on the provenance of the property that includes, at a minimum, when and where the property was obtained and such other information as the Secretary of Commerce and the Secretary of Homeland Security consider appropriate.
 (c)Documenting cultural property transactionsThe Secretary of Homeland Security, in consultation with the heads of the agencies specified in subsection (b)(2), shall—
 (1)develop regulations to require dealers of cultural property to document and report information on transactions in cultural property of Iraq or Syria, such as the chain of custody;
 (2)work with participants in international art and cultural property markets to develop a Federal Government database with information on cultural property that includes—
 (A)information on provenance and prior ownership; and (B)warnings for specific cultural property, buyers, sellers, appraisers, or other actors with a history of conducting illegal trade in cultural property; and
 (3)consider providing participants in international art and cultural property markets with access to the database developed under paragraph (2).
 (d)Cultural property definedIn this section, the term cultural property has the meaning given that term in section 302 of the Convention on Cultural Property Implementation Act (19 U.S.C. 2601).
			
